UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7947


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAMON EMANUEL ELLIOTT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:97-cr-00053-PJM-1; 8:15-cv-03523-PJM)


Submitted:   February 23, 2016            Decided:   February 26, 2016



Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Damon Emanuel Elliott, Appellant Pro Se. Lindsay Eyler Kaplan,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Damon Emanuel Elliott seeks to appeal the district court’s

order    dismissing       as   successive        his   28    U.S.C.      § 2255     (2012)

motion.     The order is not appealable unless a circuit justice or

judge     issues     a    certificate      of     appealability.             28     U.S.C.

§ 2253(c)(1)(B) (2012).           A certificate of appealability will not

issue     absent     “a    substantial      showing         of    the     denial    of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable        jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.    Cockrell,       537 U.S. 322,     336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                            Slack,
529 U.S. at 484-85.

        We have independently reviewed the record and conclude that

Elliott has not made the requisite showing.                             Accordingly, we

deny Elliott’s motion for a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal     contentions      are    adequately       presented       in    the



                                            2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3